AFFIRM as moditied; Opinion issued Septeni her 20, 2012




                                               In The
                                (Innrt uf Appia1a
                         ifU! I1i6trirt uf rxai at afta
                                       No. 05-11-0131 1-CR
                                       No. 05-1 1-01335-CR


                            TIMOTHY LEE ROBINSON, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee


                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                      Trial Court Cause Nos. F10-72541-U, F10-71461-U


                              MEMORANDUM OPINION
                           Before Justices Morris, Francis, and Murphy
                                    Opinion By Justice Morris

       In the trial court. Timothy Lee Robinson waived a jury and pleaded guilty to aggravated

sexual assault of a child younger than fourteen years and aggravated assault with a deadly weapon,

amotoi’ehicle    SLL TF\ PFA1 C0DEANN         22 02(a) 22 021(a)(l)(B)(i)(West2Oll) Thetnal

court assessed punishment at fitly years’ imprisonment and a 3,000 fine on the aggravated sexual

assault of a child conviction and twenty years imprisonment and a $3,000 fine on the aggravated

assault with a deadly weapon conviction. On appeal. appellant’s attorney filed a brief in which he

concludes the appeals are wholly frivolous and without merit. The brief meets the requirements of

Anders v. Cali/àrnia. 386 U.S. 738 (1967). The brief presents a professional evaluation of the record
showing why, in effect, there are no arguable grounds to advance. See High v. State, 573 S.W.2d
807. 811 (Tex. Crirn. App. [Panel Op.J 1 978). Counsel delivered a copy of the brief to appellant.

We advised appellant of his right to file a pro se response, but he did not file a pro se response.

       We have reviewed the record and counsel’s brieE See Bledsoe v. State, 178 S.W.3d 824, 827

(Tex. Crim. App. 2005) (explaining appellate court’s duty in finders cases). We agree the appeals

are frivolous and without merit. We find nothing in the record that might arguably support the

appeals.

       Although not an arguable issue, we note the record shows the trial court orally pronounced

a $3,000 fine after it found appellant guilty and imposed the sentence in each case. The judgments,

however, recite $2,000 fines. When a conflict exists between the oral pronouncement and the

written judgment, the oral pronouncement controls. See Co/ji’y v. Slate, 979 S.W.2d 326, 328 (Tex.

Crim. App. 1998). We modify the judgment in each case to show the fine is $3.000. See TEx. R.

App. P.43.2(b); Bigley v State, 865 S.W.2d 26, 27-28 (Tex. Crim. App. 1993); Asberry v. State, 813
S.W.2d 526, 529-30 (Tex. App.—Dallas 1991, pet. ref d).

       As modified, we affirm the trial court’s judgments.




                                                  JOSHB?6RRI s
                                               -J1TICE

Do Not Publish
TEx.R.APP.P.47
111311F.U05
                                ttnzrt uf ppca1s
                       FiftI! ?Jnitrtrt uf iIixa at 1alla
                                       JUDGMENT
TIMOTHY LEE ROBINSON. Appellant                    Appeal from the 291St Judicial District
                                                   Court of Dallas County. Texas. (Tr.Ct.No.
No. 05-11-01311-CR           V.                    F10-72541-U).
                                                   Opinion delivered by Justice Morris,
THE STATE OF TEXAS, Appellee                       Justices Francis and Murphy participating.


        Based on the Courts opinion of this date, the judgment of the trial court is MODIFIED
as follows:

       The section entitled Fine’ is modified to show $3.000.”

       As modified, we AFFIRM the trial court’s judgment.


Judgment entered September 20, 2012.




                                                                               —




                                              JOSFP,J4 B MORRIS
                                           JSfIC E
                                   (!_mirt ut       iprahi
                        FiftI! 1itrirt tif           xa it J[a11a

                                       JUDGMENT
TIMOTHY LEE ROBINSON. Appellant                     Appeal from the 291st Judicial District
                                                    Court of Dallas County, Texas. (Tr.Ct.No.
No. 05-1 1-01335-CR          V.                     F10-7i461-U).
                                                    Opinion delivered by Justice Morris,
THE STATE OF TEXAS, Appellee                        Justices Francis and Murphy participating.


        Based on the C’ourt’s opinion of this date, the judgment of the trial court is MODiFIED
as follows:

       The section entitled ‘Fine” is modified to show “$3.000”

       As modified. we AFFIRM the trial court’s judgment.


Judgment entered September 20. 2012.



                                          (                                 ,..   -Th

                                                 JOSTh. MORRIS
                                              (JUf1CE